Attachment to Advisory Action
1.  Applicant’s amendment filed on February 18, 2021 has been fully considered. The amendment is entered.

2. With respect to Applicant’s arguments regarding the rejection of Claims 1-17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merlau et al (US 2004/0096474) in view of Toumi (US 2003/0044440), Auguste et al (US 2003/0059390) and Gehman et al (US 4,196,190), it is noted that:
1) with respect to the arguments set forth in section a) on page 6:
     1-i) Merlau et al discloses a hair styling composition comprising:
       A) multistage (meth)acrylate- based polymer ([0023]) and
       B) one or more cosmetically acceptable solvents ([0007]-[0009]),
wherein the composition provides flexibility and durability to hair style while retaining other beneficial hair fixative properties.

      1-ii) Toumi discloses a cosmetic composition comprising:
        a) a cosmetically acceptable medium that is compatible with keratin materials    
            (Abstract, [0012]) and
        b) multiphase alkyl (meth)acrylates particles ([0016]-[0028]).

       1-iii) as defined in Wikipedia dictionary:
“Cosmetics are a category of health and beauty products that are used to care for the face and body, or used to accentuate or change a person's appearance. There are a enhance one's natural features (such as the eyebrows and eyelashes)”.
Thus, cosmetic compositions appear to be compositions designed to enhance person’s appearance, and can be applied not only to skin but eyelashes, i.e. keratin fibers as well.
    1-iv) Since  the hair styling composition of Merlau et al is designed to enhance person’s appearance, i.e. improve appearance of hair, therefore, by the principle of broadest reasonable interpretation, the hair styling composition of Merlau et al appears to be a cosmetic composition as well.
     1-v)  Further, the cosmetic composition of Toumi comprises a cosmetically acceptable medium that is compatible with keratin materials. 
As defined in Wikipedia dictionary:   
“Keratin (/ˈkɛrətɪn/) is one of a family of fibrous structural proteins known as scleroproteins. α-Keratin is a type of keratin found in vertebrates. It is the key structural material making up scales, hair, nails, feathers, horns, claws, hooves, calluses, and the outer layer of skin among vertebrates.”

That is, keratin materials include not only skin, but hair as well.
Therefore, it would have been obvious to a one of ordinary skill in the art that the cosmetic composition of Toumi could be used for application not only to skin, but hair as well.

Toumi and Merlau et al are related to compositions used for “improving person’s appearance” and comprising multistage (meth)acrylate-based polymers in a cosmetically acceptable medium suitable for use for keratin materials, therefore, Toumi and Merlau et al appear to belong to the same field of endeavor, and therefore, it would have been obvious to a one of ordinary skill in the art to combine said references and modify, or obvious to try to modify the composition of Merlau et al according to the teachings of Toumi as well.

       1-vii) Merlau et al explicitly teaches that composition provides flexibility and durability to hair style while retaining other beneficial hair fixative properties ([0006], [0011], [0012]). Tables 3-4 of Merlau et al clearly show the compositions having both excellent flexibility and toughness.
It is further noted that instant claim 1 is silent with respect to flexibility and/or toughness.

       1-viii) Though Merlau et al discloses the polymers a) and b) constituting the polymer A) being multistage polymers, Merlau et al does not explicitly recite said multistage polymers being a powder having a core/shell structure, wherein the hard polymers provides a shell for the soft polymer. The secondary reference of Toumi was applied for the teachings of that. Thus, Toumi discloses a cosmetic composition, i.e. a composition used for “improving person’s appearance”, wherein the multistage (meth)acrylate polymer is specified as being in the form of particles of a core-shell structure ([0046]). The composition of Toumi is specified as providing a film having no Merlau et al specifically recites the desire for the hair styling composition to provide film being non-tacky ([0012] of Merlau et al). 

    1-ix) Toumi  is secondary reference, which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

2) With respect to Applicant’s arguments set forth in section b) on page 7, it is noted that:
   2-i) Similarly to Toumi and Merlau et al, Auguste et al discloses a composition for coating keratinous fibers such as hair ([0002]), i.e. a composition for “improving person’s appearance”.
Auguste et al discloses a composition comprising acrylic core-shell particles in a cosmetically acceptable medium (Abstract, [0024], [0033]).
    2-ii) Though Auguste et al discloses the composition comprising at least one polymer capable of adhering to the keratinous fibers and the solid particles comprising an amorphous material, Auguste et al does not specify the requirement that the amorphous particles should be non-film forming. The amorphous particles comprise acrylic polymers ([0024]). The particle are having core-shell structure comprising both: 
core having Tg of less than 60ºC and a crust having Tg of greater than or equal to 60ºC ([0033], [0031]). These particles constitute the “first solid particles” ([0033]), which as 
The adhering polymer of Auguste et al comprises acrylates and cellulose derivatives, such as hydroxyethyl cellulose ([0118]-[0119] of Auguste et al), which polymers are also cited by Merlau et al as being used in the hair styling composition as well ([0046] of Merlau et al). Therefore, the presence of the adhering polymer in the composition of Auguste et al would not prevent a one of ordinary skill in the art from using the teachings of Auguste et al  to modify the composition of Merlau et al.

      2-iii) It is noted that the compositions of all of Toumi , Auguste et al and Merlau et al are film-forming: Merlau et al discloses the composition providing non-tacky film on hair ([0012]); Toumi discloses the composition providing no-sticky film on keratinous material ([0063] of Toumi) and Auguste et al discloses the composition forming film on the keratinous fibers such as hair ([0144] of Auguste et al), and thereby appear to be analogous art.

      2-iv) In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

3) With respect to Applicant’s argument set forth in section c) on page 8:

    3-i) Though Merlau et al does not explicitly recite the polymer high Tg (40-150ºC) component a) comprising the units of (i) 20-50%wt of unsubstituted alkyl esters of acrylic acid, (ii) 10 to 55 wt% of unsubstituted alkyl esters of methacrylic acid, (iii) 2 to 50 wt% of hydroxyalkyl esters of acrylic acid or of methacrylic acid, and (iv) 10 to 30 wt%, based on weight of said hard polymer, of acid functional monomer units, the secondary reference of Gehman et al was applied for the teachings of that.
     3-ii) Gehman et al discloses an acrylic hair setting or holding resin having Tg of between about 40ºC and 80ºC (col. 2, lines 1-5, Abstract) comprising copolymer of:
1) 10-30%wt of an alkyl acrylate;
2) 41-60%wt of methyl methacrylate;
3) 5-20%wt of hydroxyethyl methacrylate and
4) 10-30%wt of methacrylic acid (col. 1, lines 59-67),
wherein said acrylic copolymer produces a hair spray with improved curl retention at a high relative humidity, superior moisture resistance, excellent shampoo removability and good aesthetic properties to hair (col. 1, lines 42-57). 

4) With respect to Applicant’ arguments regarding unexpected results of instant invention,  it is noted that:
4-1) The evidence of unexpected results as shown in instant specification, specifically with respect to curl retention (Example 5) and low solution viscosity (Example 7),  is single specific hard polymer and a single specific soft polymer, mixed at a single specific ratio of 60:40 (multistage polymer A). 
4-2) the inventive polymer A shows the ratio of the second stage polymer to the first stage polymer of 60:40, i.e. 1.5:1. The claimed range for that is 1.01:1 to 2:1. No other inventive examples showing the curl retention properties of the compositions having the ratio of the second stage polymer to the first stage polymer of 1.01:1 or 2:1 have been provided. No curl retention properties are provided for other inventive compositions comprising different weight ratios of the specific comonomers constituting each of the soft and the hard polymers. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

5) Since the multistage polymer and the composition of Merlau et al  in view of Toumi, Auguste et al and Gehman et al are substantially the same as that claimed in instant invention, therefore, the multistage polymer and the composition of Merlau et al  in view of Toumi, Auguste et al and Gehman et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the same properties as the multistage polymer claimed in instant invention, or having properties in the ranges overlapping with or close to those as claimed in instant invention, including  maximum thermal transition temperature in an atmosphere of 0% relative humidity that differs by 200C or less from 0C, and curl retention, as well, especially since the acrylic copolymer of Gehman et al comprising 10-30%wt of an alkyl acrylate; 41-60%wt of methyl methacrylate; 5-20%wt of hydroxyethyl methacrylate and 10-30%wt of methacrylic acid and having Tg of 40-80ºC,  is specifically taught by Gehman et al  to provide improved curl retention at a high relative humidity and superior moisture resistance to hairstyling products. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. 

6) Even looking at the compositions of Merlau et al   alone, the exemplified compositions of Example 1a of Table 3 and Example 20b in Table 4 of Merlau et al   specify the use of the soft polymer to a hard polymer at a weight ratio of 1:1, and still the composition comprises flexibility, toughness and no tack (Table 4 of Merlau et al).
The example 1a shows stiffness retention of as high as 91% (Table 7 of Merlau et al).  On the other hand, the claimed weight ratio of the hard polymer to the soft polymer of 1.01:1 is very close to the specifically exemplified ratio of 1:1 of Merlau et al, so that such compositions would be reasonably expected to have very close properties including flexibility, toughness, non-stickiness and curl retention.
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764